ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
 
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of Group I and the required species in the reply filed on 11/25/19 is acknowledged.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/19.
Claims 16 and 17 remain withdrawn since SEQ ID NO: 2 was elected in the response filed on 11/25/19 and current claim 7 states that SEQ ID NO: 2 is a CD8+ T cell epitope and 
Claims 7, 9-13 and 18-21 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. See responses below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(New Rejection Necessitated by Amendment) Claims 7, 9-13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (US PGPub 2015/0152140), Tambunan et al. (Bioinformatics and Biology Insights, 2016, Vol. 10, pages 27-35), Marin et al. (Organic and Biomolecular Chemistry, 2013, Vol. 11, pages 7101-7107) and Philip (US PGPub 2014/0302124).

The claimed invention has been amended to require that the peptide (SEQ ID NO: 2) is attached to a gold glyconanoparticle.   


Sorensen et al. teach the generation of an immunogenic composition that focuses on linking viral proteins to nanoparticles, such as gold particles. [see paragraphs 84-87, 109, 110, 117 and 132) The viral proteins possess both T and B cell epitiopes.  Specific viral proteins of interest are influenza HA, NA and PB1 and HLA A2, specific epitopes are of interest in crafting their immunogenic compositions. [see paragraph 25]  
However, Sorensen et al. do not teach a gold glyconanoparticle with the PB1 epitopes of SEQ ID NO: 2, an HLA-A2 epitope, or that more than one influenza peptide is present on their nanoparticle.  

Tambunan et al. teach screening influenza A HA and NA proteins for T-cell and B-cell epitopes [see Table 1 and 2, respectively]. In addition, influenza A virus particles are small enough to be considered nanoparticles (100nm in diameter) and based on Tambunan et al. screening HA and NA proteins of influenza viruses which are linked to the viral surface via a 
	
Marin et al. teach the generation of glyconanoparticles and gold nanoparticles which bind to influenza viruses and influenza proteins.  Marin et al. also teach that gold nanoparticles have been used previously to detect and/or inhibit influenza viruses by binding viruses. [see left column, page 7104]  Specifically, 2,3 and 2,6 residues on the nanoparticle selectively bound to human and avian influenza viruses. [see pages 7104-7105, abridging paragraph]

	Philip teaches the generation of an immunogenic compositions that comprises epitopes of influenza virus proteins, such as SEQ ID NO: 2 (a HLA-A2 epitope) and is identical to the instant inventions SEQ ID NO: 2.  In addition, the immunogenic compositions of Philip can include a nanoparticle which possesses SEQ ID NO: 2. [see claims 2 and 5]  

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Sorensen et al. in order to include more than one influenza epitope containing peptide on a gold glyconanoparticle and to include the epitope of SEQ ID NO: 2, which is an HLA-A2 epitope.  One would have been motivated to do so, given the suggestion by Sorensen et al. that their immunogenic composition contain influenza epitopes that are of interest to B and T cells prima facie obvious to one of ordinary skill in the art at the time the invention was made

Response to arguments:
Applicant’s arguments have been considered in full, however, they are not persuasive:	
In response to Applicant’s argument that there is no suggestion or motivation in any of the cited documents, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958, F2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly  & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
“The motivation, suggestion or teaching may come explicitly from statements in the prior art, the knowledge of one of ordinary skill in the art, or, in some cases the nature of the problem to be solved.”  Kotzab, 217 F.3d at 1370, 55 USPQ2d at 1317.  The suggestion or motivation to modify the reference does not have to be in the references themselves.  See MPEP §2142.  In this case, the motivation to use gold particles to immobilize/attach and present influenza T cell epitopes of influenza HA, NA and PB1 proteins, including HLA A2 epitopes, is immediately apparent to one skilled in the art as Sorensen et al. teach in paragraph 132 that “Delivery systems known in the art are…gold particles, nanoparticles…”.  While these particles are in a list of “delivery systems”, the number of options in this list (which totals 24) does not remove motivation and a reasonable expectation of success that one of ordinary skill in the art would take the teachings of Sorensen et al. and create a vaccine composition that comprises T cell epitopes derived from influenza virus HA, NA and PB1 proteins and immobilize them on gold glyconanoparticles.  
	For example, Marradi et al. (Chem Soc Rev, 2013, Vol. 42, pages 4728-4745) teach the use of glyconanoparticles (which include sugar-coated gold, iron oxide and semiconductor) as a multifunctional scaffold.  Marradi et al. teach the use of gold glyconanoparticles in-vivo as a vaccine candidate and observed that without including adjuvants, these nanoparticles were able to elicit significant IgM and IgM production in certain cases. [see page 4738-4739, abridging paragraph]  Therefore, the prior art related to using gold glyconanoparticles to immobilize peptides is enabled and predictable and that adjuvants are not necessarily required with these particles.  Furthermore, while Sorensen et al. teach a preferred embodiment related to more specific prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648